President.
Several causes of demurrer are assigned, which it will be unnecessary to notice particularly, as we shall sustain the demurrer on two grounds:
*159First. There is no sufficient consideration set forth to support this action. The consideration is, “for services rendered by the said David Rediclr to the said Thomas Orr, as his counsel,” &c. Unless we establish the position, that advice is, in all cases and from all persons, when asked, a good and valuable consideration, upon which the law will imply a promise to pay money, this consideration cannot be deemed sufficient. The plaintiff places his demand on this broad ground; and the question, whether a lawyer can recover in assumpsit, for professional advice, cannot arise upon this declaration. Counsel given, at the request of another, is not surely of course good and valuable: it is a gratuity, which, indeed, is very seldom of much use to the donee, and still more seldom attended with any loss or damage to the donor. The law will not imply an assumpsit on such slight grounds.
Second. This suit was commenced on the 23d October 1816, and the cause of action is said to have arisen on the 1st Nov. 1816. On this ground, also, the declaration is bad. Judgment for the defendant.